USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
xX DATE FILED:__ 3/9/2020 _
LARISA IVANOVNA MARKUS,
Appellant,
; 19-cy-10781 (LJL)
-v- 19-cv-09611 (LJL)
YURI VLADIMIROVICH ROZHKOV, : ORDER
Appellee.

 

LEWIS J. LIMAN, United States District Judge:

IT IS HEREBY ORDERED that, no later than March 11 at 5:00 p.m., counsel for
Appellee shall file a letter not to exceed three pages on the following topics:

(1) cases addressed to the question whether Federal Rule of Civil Procedure 37 sanctions
are appropriate for failure to obey a Rule 45 subpoena or an order related to it;

(2) caselaw and statutory or rule authority addressed to whether and when Federal Rule
of Civil Procedure 45 applies in bankruptcy proceedings;

(3) whether the Court may affirm all or a part (and if so which part) of either the Fees or
the Sanctions Order on the alternative ground of Federal Rule of Civil Procedure 45(g).

Counsel for Appellant shall file an opposition letter by March 13, 2020 at 5:00 p.m. As
suggested by the descriptions above, the letters should focus on citations to caselaw or statute or
rules.

se MAC cece.
Dated: March 9, 2020 ,

New York, New York LEWIS J. LIMAN
United States District Judge

 
